SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ) 01.545.826/0001-07 Corporate Registry ID (NIRE) 35.300.147.952 Publicly-Held Company Minutes of the Meeting of the Board of Directors held on July 10, 2014 1. Date, Time and Location: On July 10, 2014, at 2 p.m., by conference call, as expressly authorized by Article 21, 2 nd paragraph of Company’s Bylaws. 2. Call Notice and Attendance: As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval quorum were verified. 3. Composition of the Board: Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: It was resolved, unanimously, by all present members of the Board of Directors and without any restrictions, as set forth in Article 22 (u) of Company’s Bylaws, to ratify all acts practiced by the administration of the Company regarding the issuance by Banco Industrial e Comercial S.A. of a letter of guarantee in favor of Tenda Negócios Imobiliários S.A., guaranteed by Construtora Tenda S.A. and endorsed ( aval ) by Gafisa S.A. The letter of guarantee was issued in a total amount of R$ , for a period of time from 06/18/2014 to 11/26/2018, in favor of the Municipality of Belo Horizonte, with the specific purpose to secure the urbanization work for the launch of the project Mar del Plata in the city of Belo Horizonte, as per the Administrative Proceeding No. 01-038.606-07-94. 5. Closing: With no further matters to be discussed, these minutes were read, approved and executed by the present Directors . Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Odair Garcia Senra, Cláudio José Carvalho de Andrade, Francisco Vidal Luna, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior, Maurício Marcellini Pereira and Rodolpho Amboss. I certify that this is a true copy of the minutes drawn up in the appropriate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 10, 2014 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
